DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-17 are under examination.

Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/568,206, filed 10/04/2017, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/05/2018, 12/26/2018, and 01/28/2020 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“the upper surface 120” as described in para. [0020] the instant specification.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 

Specification
The disclosure is objected to because of the following informalities: 
  Applicant(s) recite “the upper surface 120” in para. [0020] of their instant specification but do not show support for reference character 120 with respect to the figures.
Appropriate correction is required.

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 line 7 recites “1x3 rack slot” and claim 1 line 10 recites “2x3 rack slot”.  It is unclear what would or would not define a 1x3 rack slot or a 2x3 rack slot since a 1x3 rack slot and a 2x3 rack slot are not well-known terms in the art.  Are Applicant(s) attempting to define a dimensional ratio of 1x3 and 2x3 such that the rack slots have relative dimension of 1 to 3 or 2 to 3?  Are Applicant(s) attempting to define specific units of measure such as 1-inch by 3-inches and 2-inches by 3-inches?  
Claims 2-17 are also rejected by virtue of their dependency from claim 1.

Claims 3 and 11 recite “a top view” which lack antecedent basis because Applicant(s) previously recite “a top view perspective” in claim 1 line 3.  The recitation of “a top view” in claims 3 and 11 therefore being ambiguous since it is unclear if Applicant(s) are referring to a first and second top view having different points of reference, or if Applicant(s) are referring to a top view in general.  The Examiner suggests amending claims 3 and 11 to recite “the top view” if Applicant(s) are intending a general top view or “a second top view” if Applicant(s) are intending to refer to the top view with respect to a particular point of reference.
Claim 4 is also reject by virtue of its dependency from claim 3.
Claim 12 is also rejected by virtue of its dependency from claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Bickert et al. (US 2015/0177504; Pub. Date: Jun. 25, 2015 – herein after “Bickert”), in view of Kerr et al. (US Patent No. 5,075,079; Date of Patent: Dec. 24, 1991 – herein after “Kerr”).

Regarding claim 1, Bickert teaches a digital slide scanning apparatus carousel (Bickert; fig. 6, [0044, 0050, 0053]), comprising: 
a base having a lower surface, an upper surface and an exterior edge, the exterior edge of the base being generally circular from a top view perspective (Bickert teaches a carousel; fig. 6, #204, [0069].  The carousel illustrated in fig. 6 is an alternative embodiment of the carousel described in figs. 3-5, and in the description, only with respect to the slide quantities and slide sizes the carousel is configured to hold; [0069].  Any reference made by the Examiner with respect to figures 3-5 is understood to be analogous with the embodiment of fig. 6.  That being said, Bickert teaches the carousel comprises a body 302 formed from an upper and lower portion; [0062].  The Examiner is interpreting the lower portion to be the base defined by the figure below. Furthermore, Bickert teaches an exterior edge and the carousel being general circular from a top view perspective; fig. 3, #302, #306, [0062]); 

    PNG
    media_image1.png
    624
    975
    media_image1.png
    Greyscale

a plurality of spacers positioned above the base, each spacer having a left side, a right side, an exterior side, an interior side, a top and a bottom (Bickert teaches the carousel comprises an upper portion and a lower portion; [0062].  The Examiner is interpreting the upper portion to be the portion of the carouse defined by the figure below. The upper portion comprises a plurality of spacers above the base and each spacer having a left side, a right side, an exterior side, an interior side, a top and a bottom); 

    PNG
    media_image2.png
    747
    1247
    media_image2.png
    Greyscale

wherein a first adjacent pair of spacers comprising a first spacer and a second spacer define a first 1x3 slot bordered on three sides by the base, a left side of the first spacer and a right side of the second spacer (Bickert teaches two adjacent spacers that define a 1-inch wide by 3-inch long slot; fig. 6, [0069]); and 

    PNG
    media_image3.png
    602
    1110
    media_image3.png
    Greyscale

wherein a second adjacent pair of spacers comprising a third spacer and a fourth spacer define a slot bordered on three sides by the base, a left side of the third spacer and a right side of the fourth spacer (Bickert teaches two adjacent spacers that define a 3-inch wide by 6-inch long slot; fig. 6, [0069]). 

    PNG
    media_image4.png
    596
    887
    media_image4.png
    Greyscale

Bickert does not teach the slot is 2x3.
However, Bickert does provide support for a carousel configured to hold any number of slides of any size (Bickert; [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the third spacer, the fourth spacer, and the slot of Bickert to define a first 2x3 slot, because Bickert teaches the carousel can be configured to hold any number of slides of any size, and the third spacer and the fourth spacer that define a first 2x3 slot is merely a change in the size/proportion of the carousel which does not patentably distinguish over the prior art (See MPEP 2144.04 (IV)(A)). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Bickert specifically teaches the carousel can be modified to accommodate any number of slides of any size (Bickert; [0069]).
Modified Bickert does not teach the slots are rack slots or the spacers are rack spacers.
However, Kerr teaches the analogous art of a slide carousel (Kerr; fig. 1, #12, col. 5 lines 59-63) wherein the slide carousel comprises slots (Kerr; fig. 14, #44, col. 6 lines 27-29) configured to hold a rack (Kerr; fig. 14, #24, col. 5 lines 59-66, col. 6 lines 27-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slots of modified Bickert with the slots configured to hold a rack, as taught by Kerr, because Kerr teaches the slots configured to hold a rack can accommodate a stack of slides (Kerr; col. 5 lines 64-66) which can be uniquely pretreated with selected reagents to provide different test conditions based on a particular test requirement (Kerr; col. 6 lines 12-20).  Furthermore, the modification of the slots of modified Bickert configured to hold a rack would result in the spacers of modified Bickert being rack spacers. One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Bickert and Kerr both teach a slide carousel comprising a plurality of slots (Kerr; fig. 14, #44, col. 6 lines 27-29).

Regarding claim 2, modified Bickert teaches the digital slide scanning apparatus carousel of claim 1 above, wherein the left side of the first rack spacer and the right side of the second rack spacer that define the first 1x3 rack slot are substantially parallel (The modification of the spacer of Bickert to be a rack spacer has previously been discussed in claim 1 above.  Furthermore, Bickert teaches the left side of the first spacer and the right side of the second spacer, as defined in claim 1 above, are substantially parallel; Bickert, fig. 6) .  

Regarding claim 3, modified Bickert teaches the digital slide scanning apparatus carousel of claim 2, wherein the first 1x3 rack slot defines a generally rectangular area on the upper surface of the base from a top view (The modification of the slot of Bickert with the rack slot has previously been discussed in claim 1 above. Bickert additionally teaches the 1x3 slot is 1-inch wide by 3-inches long, therefore defining a generally rectangular area on the upper surface of the base from a top view; fig. 6, [0069]).  

Regarding claim 4, modified Bickert teaches the digital slide scanning apparatus carousel of claim 3 above, wherein the first 1x3 rack slot is configured to hold a 1x3 slide rack (The modification of the slot of Bickert to hold a slide rack has previously been discussed in claim 1 above.  Furthermore, and as best understood, the modification would result in the slide rack being configured to hold a 1x3 slide rack since Bickert teaches the slot is configured to hold a 1x3 slide; [0069]).  

Regarding claim 5, modified Bickert teaches the digital slide scanning apparatus carousel of claim 2 above, wherein each of the first rack spacer and the second rack spacer is generally wedge shaped (The modification of the first spacer and the second spacer of Bickert to be rack spacers has previously been discussed in claim 1 above.  Furthermore, the first spacer and the second spacer, as defined in claim 1 above, are generally wedge shaped; Bickert, fig. 6).  

Regarding claim 6, modified Bickert teaches the digital slide scanning apparatus carousel of claim 2 above, wherein the first rack spacer and the second rack spacer are connected to the base and extend upward from the base (The modification of the first spacer and the second spacer of Bickert to be a rack spacers has previously been discussed in claim 1 above.  Bickert additionally teaches the carousel body 302 comprises an upper portion and a lower portion; [0062].  The upper and lower portions, as defined by claim 1 above, define the first spacer and the second spacer as being connected to the base and extending upwards from the base since the upper portion comprises the first spacer and the second spacers, and lies above the lower portion comprising the base).  

Regarding claim 7, modified Bickert teaches the digital slide scanning apparatus carousel of claim 2 above, wherein the first rack spacer comprises an interior portion proximal a central portion of the base and further comprises a first DOCS 11 0630-067UT1/3439812115Pro CopioAttorney Docket No. 110630-067UT1rack stopper extending from the interior portion of the first rack spacer toward the second rack spacer and into the first 1x3 rack slot (The modification of the first spacer and the second spacer of Bickert to be rack spacers has previously been discussed in claim 1 above.  Bickert additionally teaches a smaller gap 416 between the edge of slide 212 and outer profile 406 to retain the slide; figs. 4 & 5, #416, [0067].  The smaller gap 416 therefore defining a first rack stopper extending from interior of the first spacer towards the second spacer into the slot).  

Regarding claim 8, modified Bickert teaches the digital slide scanning apparatus carousel of claim 7 above, wherein the second rack spacer comprises an interior portion proximal a central portion of the base and further comprises a second rack stopper extending from the interior portion of the second rack spacer toward the first rack spacer and into the first 1x3 rack slot (The modification of the first spacer and the second spacer of Bickert to be rack spacers has previously been discussed in claim 1 above.  Bickert additionally teaches a smaller gap 416 between the edge of slide 212 and outer profile 406 to retain the slide; figs. 4 & 5, #416, [0067].  The smaller gap 416 therefore defining a second rack stopper extending from interior of the second spacer towards the first spacer into the slot).

Regarding claim 9, modified Bickert teaches the digital slide scanning apparatus carousel of claim 8 above, wherein the first rack stopper and the second rack stopper are configured to engage a 1x3 slide rack positioned in the first 1x3 rack slot (The modification of the first spacer, and the second spacer of Bickert to be rack spacers, and the modification of the slots of Bickert to be rack slots has previously been discussed in claim 1 above.  Bickert additionally teaches a smaller gap 416 between the edge of slide 212 and outer profile 406 to retain the slide; figs. 4 &5, #416, [0067].  The modification of the first spacer and second spacer to be rack spacer therefore resulting in the smaller gap 416 engaging the slide rack positioned in the slot).  

Regarding claim 10, modified Bickert teaches the digital slide scanning apparatus carousel of claim 1 above, wherein the left side of the third rack spacer and the right side of the fourth rack spacer that define the first 2x3 rack slot are substantially parallel (The modification of the third spacer, the fourth spacer, and slots of Bickert to define a 2x3 slot, and the modification of the slot of Bickert with the rack slot of Kerr has previously been discussed in claim 1 above.  Bickert also teaches the left side of the third spacer and the right side of the fourth spacer, as defined in claim 1 above, are substantially parallel; Bickert, fig. 6)

Regarding claim 11, modified Bickert teaches the digital slide scanning apparatus carousel of claim 10 above, wherein the first 2x3 rack slot defines a generally rectangular area on the upper surface of the base from a top view (The modification of the third spacer, the fourth spacer, and the slot of Bickert to define a 2x3 slot, and the modification of the slot of Bickert with the rack slot of Kerr has previously been discussed in claim 1 above.  The 2x3 rack slot defining a generally rectangular area since a slot with a 2x3 ratio/dimension forms a rectangle).

Regarding claim 12, modified Bickert teaches the digital slide scanning apparatus carousel of claim 11 above, wherein the first 2x3 rack slot is configured to hold a 2x3 slide rack (The modification of the third spacer, the fourth spacer, and the slot of Bickert to define a 2x3 slot, and the modification of the slots of Bickert with the rack slots of Kerr, has previously been discussed in claim 1 above.  The modification therefore resulting in the 2x3 rack slot being configured to hold a 2x3 slide rack).  

Regarding claim 13, modified Bickert teaches the digital slide scanning apparatus carousel of claim 10 above, wherein each of the third rack spacer and the fourth rack spacer is generally wedge shaped (The modification of the third spacer and the fourth spacer of Bickert to be rack spacers has previously been discussed in claim 1 above.  Furthermore, the third spacer and the fourth spacer, as defined in claim 1 above, are generally wedge shaped; Bickert, fig. 6).  

Regarding claim 14, modified Bickert teaches the digital slide scanning apparatus carousel of claim 13 above, wherein the third rack spacer and the fourth rack spacer are connected to the base and extend upward from the base (The modification of the third spacer and the fourth spacer of Bickert to be a rack spacers has previously been discussed in claim 1 above.  Bickert additionally teaches the carousel body 302 comprises an upper portion and a lower portion; [0062].  The upper and lower portions, as defined by claim 1 above, define the third spacer and the fourth rack spacer as being connected to the base and extending upwards from the base since the upper portion comprises the third spacer and the fourth spacers, and lies above the lower portion comprising the base).

Regarding claim 15, modified Bickert teaches the digital slide scanning apparatus carousel of claim 10 above, wherein the third rack spacer comprises an interior portion proximal a central portion of the base and further comprises a third rack stopper extending from the interior portion of the third rack spacer toward the fourth rack spacer and into the first 2x3 rack slot (The modification of the third spacer, the fourth spacer, and the slot of Bickert to define a 2x3 slot, and the modification of the slot of Bickert to be a rack slot, has previously been discussed in claim 1 above.  Bickert additionally teaches a smaller gap 416 between the edge of slide 212 and outer profile 406 to retain the slide; figs. 4 & 5, #416, [0067].  The smaller gap defining a rack stopper that extends from the third spacer towards the fourth spacer).  

Regarding claim 16, modified Bickert teaches the digital slide scanning apparatus carousel of claim 15 above, wherein the fourth rack spacer comprises an interior portion proximal a central portion of the base and further comprises a fourth rack stopper extending from the interior portion of the fourth rack spacer toward the third rack spacer and into the first 2x3 rack slot (The modification of the third spacer, the fourth spacer, and the slot of Bickert to define a 2x3 slot, and the modification of the slot of Bickert to be a rack slot, has previously been discussed in claim 1 above.  Bickert additionally teaches a smaller gap 416 between the edge of slide 212 and outer profile 406 to retain the slide; figs. 4 & 5, #416, [0067].  The smaller gap defining a rack stopper that extends from the fourth spacer towards the third spacer).  

Regarding claim 17, modified Bickert teaches the digital slide scanning apparatus carousel of claim 16 above, wherein the third rack stopper and the fourth rack stopper are configured to engage a 2x3 slide rack positioned in the first 2x3 rack slot (The modification of the third spacer, the fourth spacer, and the slots of Bickert to define a 2x3 slot, and the modification of the slot and spacer of Bickert to be rack slots and rack spacers has previously been discussed in claim 1 above. Bickert additionally teaches a smaller gap 416 between the edge of slide 212 and outer profile 406 to retain the slide; figs. 4 &5, #416, [0067].  The modification of the third spacer and fourth spacer to be rack spacer therefore resulting in the smaller gap 416 engaging a slide rack positioned in the slot).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Lemme et al. (US 2003/0203493) teaches a carousel with slide mount positions having various sizes and proportions.
Godlewski (US 2006/0102646) teaches a carousel with removable dividers that allow reconfiguration of the carousel to accommodate different volumes or sizes of supplies.
Gholap et al. (US 2018/0059395) teaches a slide scanning apparatus comprising a carousel that holds slide racks.
McLaughlin et al. (US Patent No. 5,014,875) teaches a carousel with removable partitions dividing adjacent compartments.
Freiner et al. (US Patent No. 6,024,921) teaches a carousel with removable sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798  

/Kathryn Wright/Primary Examiner, Art Unit 1798